Filed 8/20/14 P. v. Levos CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (El Dorado)
                                                            ----




THE PEOPLE,                                                                                  C075072

                   Plaintiff and Respondent,                                   (Super. Ct. No. P13CRF0030)

         v.

JEREMY DEAN LEVOS,

                   Defendant and Appellant.




         Appointed counsel for defendant Jeremy Dean Levos has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) We find no errors and shall affirm the
judgment.
                                                 BACKGROUND
         On December 27, 2012, detectives stopped the pickup truck in which defendant
was riding, after they witnessed defendant and another man engaged in an apparent drug
transaction with a known drug dealer. Detectives handcuffed defendant and walked him

                                                             1
to a corner of the parking lot where he was stopped. While standing in the lot, defendant
dropped something behind his back and then “kicked over” a piece of broken asphalt with
his foot near the dropped item. A search of the area revealed a small plastic bindle on the
ground near defendant containing a useable amount of heroin. A search of defendant
revealed a small plastic tube often used to snort or inhale controlled substances. The
tube’s interior contained a light brown substance consistent with the device being used to
inhale heroin.
       A jury found defendant guilty of possession of heroin. (Health & Saf. Code,
§ 11350, subd. (a).) The trial court placed defendant on four years of formal probation
subject to various terms, including participation in the Salvation Army adult
rehabilitation program, and imposed various fines, fees, and costs.
                                      DISCUSSION
       Defendant appeals. Counsel filed an opening brief that sets forth the facts of the
case and requests this court to review the record and determine whether there are any
arguable issues on appeal. (Wende, supra, 25 Cal.3d 436.) Counsel advised defendant of
the right to file a supplemental brief within 30 days of the date of filing of the opening
brief. More than 30 days have elapsed, and we have received no communication from
defendant. Having undertaken an examination of the entire record, we find no arguable
error that would result in a disposition more favorable to defendant.




                                              2
                                 DISPOSITION
     The judgment is affirmed.



                                               DUARTE   , J.



We concur:



     NICHOLSON          , Acting P. J.



     BUTZ               , J.




                                         3